                 Case 1-19-43516-ess               Doc 8       Filed 06/08/19          Entered 06/09/19 00:20:48


                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 19-43516-ess
Michael Krichevsky                                                                                         Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: smott                        Page 1 of 1                          Date Rcvd: Jun 06, 2019
                                      Form ID: 767                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 08, 2019.
db             +Michael Krichevsky,   4221 Atlantic Ave,   Brooklyn, NY 11224-1023

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 08, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 6, 2019 at the address(es) listed below:
              Marianne DeRosa    Derosa@ch13mdr.com, mderosa13@ecf.epiqsystems.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
                                                                                            TOTAL: 2
                  Case 1-19-43516-ess                     Doc 8   Filed 06/08/19     Entered 06/09/19 00:20:48


  Information to identify the case:
  Debtor 1              Michael Krichevsky                                           Social Security number or ITIN   xxx−xx−7181
                        First Name   Middle Name    Last Name                        EIN _ _−_ _ _ _ _ _ _
  Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                        First Name   Middle Name    Last Name
  (Spouse, if filing)
                                                                                     EIN   _ _−_ _ _ _ _ _ _
  United States Bankruptcy Court             Eastern District of New York
                                                                                     Date case filed for chapter 13 6/6/19
  Case number:          1−19−43516−ess




                          NOTICE OF DEFICIENCY CONCERNING REQUIREMENT
                                     OF PHOTO IDENTIFICATION

NOTICE IS HEREBY GIVEN THAT:

The bankruptcy petition filed by the above−referenced debtor(s) on June 6, 2019 did not include the following:

          An acceptable identification (a state driver's license, a U.S. passport, an identification card issued by a
          federal, state, or local governmental entity, military identification, a resident alien card, or a student
          identification card) for Debtor.

          An acceptable identification (a state driver's license, a U.S. passport, an identification card issued by a
          federal, state, or local governmental entity, military identification, a resident alien card, or a student
          identification card) for Joint Debtor.

The deficiencies identified in this Notice must be cured within fourteen days (14) of the transmission of this Notice or a
motion for waiver of the requirement must be made within that time. If the deficiencies are not cured within this time
period, the above−referenced bankruptcy filing may be dismissed.




Dated: June 6, 2019

                                                                            For the Court, Robert A. Gavin, Jr., Clerk of Court




 blntcdefpho3.jsp [Notice of Deficiency Re: Photo ID 02/01/17]
